--------------------------------------------------------------------------------

Exhibit 10.27
 
MASTER LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT dated as of January 6, 2012 (this “Agreement”), is
entered into among and between HEALTH DISCOVERY CORPORATION, a Georgia
corporation ("LICENSOR") having a place of business at 2 East Bryan Street,
Suite 1500, Savannah, GA 31401, and NEOGENOMICS LABORATORIES, INC. a Florida
corporation (“LICENSEE”), having a place of business at 12701 Commonwealth
Drive, Suite #5, Fort Myers, FL 33913 (each, a “Party,” and collectively, the
“Parties”).
 
RECITALS:
 
WHEREAS, LICENSOR is the owner of intellectual property, including patents,
pending and issued, and know-how relating to support vector machine and other
machine learning technologies which is included within the “SVM Technology” (as
defined below), based upon which it has developed, or is engaged in developing,
applications including, inter alia, digital image analysis and interpretation,
biomarker discovery, and gene/gene product-based and protein-based diagnostic,
prognostic and predictive tests; and


WHEREAS, LICENSOR owns the Licensed Technology (as defined below), which
includes inter alia, coverage of genomic biomarkers related to prostate cancer,
pancreatic cancer, colon cancer and other cancers as well as certain
interpretation methodologies and software associated with automated image
analysis for cytogenetics and flow cytometry testing; and


WHEREAS, LICENSEE desires to obtain, and LICENSOR is willing to grant, an
exclusive license under LICENSOR’s rights in the SVM Technology and the Licensed
Technology to develop and commercialize Licensed Uses (as defined below) for use
in the Field (as defined below) in the Licensed Territory (as defined below) on
the terms and conditions of this Agreement; and


WHEREAS, the parties acknowledge that an employment agreement, or such other
type of agreement as is agreed upon, by and between LICENSEE and Dr. Maher
Albitar (the “Employment Agreement”) will be entered into by them,
contemporaneously with the execution and delivery of this Agreement; and


WHEREAS, the parties acknowledge that separate consulting agreements by and
between LICENSEE and Drs. Stephen Barnhill, Herbert Fritsche, Isabelle Guyon and
Hong Zhang will be entered into by them, contemporaneously with the execution
and delivery of this Agreement (collectively, the “Consulting Agreements”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties, intending to be legally bound hereby,
hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:
 
1.1           “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person. A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least ten
percent (10%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.


1.2           “Change of Control” means (a) the acquisition of a Party by
another entity by means of a transaction or series of related transactions
(including without limitation, any reorganization, merger or consolidation) that
results in the transfer of fifty percent (50%) or more of the voting securities
of such Party, (b) a sale of all or substantially all of the assets of a Party,
or (c) the acquisition by any person or other entity (other than a Party and its
Affiliates or employee benefit plans), including any person or group as defined
in Paragraphs 3(a)(9) and 13(d), 14(d) and Rule 13d-5 of the Exchange Act of
more than fifty percent (50%) of the voting securities of such Party; provided
however, that no Change in Control shall occur by reason of (a) an initial
public offering, or (ii) a reorganization, merger, consolidation, or sale, the
sole purpose of which is to change the state of a Party’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held such Party’s securities immediately before
such transaction.


1.3           “Combination Use” means a Licensed Use (as defined below) that is
sold together in combination with one (1) or more products, processes or
services which are not Licensed Uses. LICENSEE acknowledges that a Combination
Use shall not include any product, process or service which is expressly
excluded under this Agreement, including, but not limited to the exclusions
specified in Section 1.6.


1.4           “Development Term” means the twelve month period from the
Effective Date until the one year anniversary of the Effective Date.


1.5           “Effective Date” shall mean the date on which all of the following
shall have first occurred:
1.5.1           LICENSEE has entered into a mutually satisfactory Employment
Agreement or other agreement with Dr. Maher Albitar, and mutually satisfactory
separate Consultant Agreements or other agreements with Dr. Stephen Barnhill,
Dr. Herbert Fritsche, Dr. Isabelle Guyon, and Dr. Hong Zhang; and


1.5.2           This Agreement has been approved in all respects by the
respective Boards of Directors of LICENSOR and LICENSEE, and this Agreement has
been duly executed by officers of LICENSOR and LICENSEE, respectively.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           “Field” or “Field of Use” shall mean the fields of laboratory
testing, molecular diagnostics, clinical pathology, anatomic pathology, and
digital image analysis, excluding non-pathology-related radiologic and
photographic image analysis, relating to the development, marketing, production
or sale of any Laboratory Developed Tests or other products used for diagnosing,
ruling out, predicting a response to treatment, and/or monitoring treatment of
any or all hematopoietic and solid tumor cancers excluding cancers affecting the
retina and breast cancer; provided, however, the manufacture and sale of IVD
Test Kits for sales to third parties and the melanoma screening system and
methods described in the patent applications listed in Exhibit D are
specifically excluded from the Field or Field of Use; and provided further that
the foregoing exclusion of “and breast cancer” immediately prior to the first
proviso of this section shall be in effect only so long as the License Agreement
among and between LICENSOR, Smart Personalized Medicine, LLC, and  Quest
Diagnostics, Inc. dated March 11, 2010 is in full force and effect and Quest
Diagnostics, Inc. is not in material breach of any its obligations under that
agreement.


1.7           “First Commercial Use” shall mean, with respect to any Licensed
Use, the first sale for use or consumption by medical or health care personnel
or organizations of such Licensed Use.


1.8           “IVD Test Kit” shall mean any kit or instrument manufactured for
sale to third parties, which includes reagents and other supplies that enables
such third party purchasers to perform in vitro diagnostic tests on biological
samples or any instrument used therewith; provided that, any such IVD Test Kit
must be approved by the U.S. Food and Drug Administration (“FDA”) for sales of
the IVD Test Kit in the United States, or be approved by any other foreign
regulatory bodies for sales of the IVD Test Kit in countries other than the
United States.  Notwithstanding the foregoing, any instruments sold in
conjunction with or pursuant to Licenses E and F described in Sections 1.12.4
and 1.12.5 are excluded from the definition of IVD Test Kit.


1.9           “Laboratory Developed Test” shall mean any test, process or
procedure used to test or assay any type of patient biological sample, the
results of which would then normally be entered into the medical record of the
patient providing such biological sample; provided, however, any test, process
or procedure performed using an IVD Test Kit shall not be considered to be a
Laboratory Developed Test.


1.10          “Licensed Know-How” shall mean all information, materials, test
results, reports, biological samples, documentation, data and data compilations,
and Computer Software (as used herein, “Computer Software” means and includes
source code, object code and documentation and comments thereto) owned by or
licensed to LICENSOR as of the date of this Agreement or developed or acquired
by the LICENSOR during the Term relating to the SVM Technology, the four (4)
biomarkers identified in Exhibit B, a gene-based pancreatic cancer test, and
cytogenetics interpretation methods, algorithms and software, and any other
Licensed Products or Licensed Uses which are not generally known including, but
not limited to, formulae, procedures, protocols, techniques, and results of
experimentation and testing, which relate to or are useful or necessary to
practice the inventions disclosed and/or claimed in the Licensed Patents (as
defined below); all to the extent and only to the extent that LICENSOR has the
right to grant licenses, immunities or other rights thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
1.11            “Licensed Patents” shall mean, to the extent required or useful
for the development, use, production, manufacture, commercialization, sale,
marketing or any other exploitation of any product, process or combination based
on or relating to the SVM Technology or developed or identified using SVM
Technology, those issued patents and patent applications listed on Exhibit A
hereto, including patents and patent applications covering the four (4) prostate
cancer biomarkers identified in Exhibit B, and: (i) all patents that have issued
or in the future shall issue therefrom, including utility, model and design
patents and certificates of invention; (ii) all divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations, extensions or
additions to any such patent applications and patents to the extent that the
patents and/or patent applications relate to or cover use of the SVM Technology
within the Field or knowledge discovered using the SVM Technology;
and  (iii)  all patents and/or patents applications, including provisional
applications and any patents or patent applications claiming priority thereto,
which are filed subsequent to the Effective Date of this Agreement covering a
gene-based pancreatic cancer test identified using the SVM Technology and
cytogenetics interpretation methods, algorithms and software developed using the
SVM Technology .
 
1.12            “Licensed Product” shall mean any product or service covered by
the Licensed Technology in the Field including, but not limited to, the
following products:
 
1.12.1           “Plasma Prostate Cancer Test” shall mean any Laboratory
Developed Test using genes, gene products, or other biomarkers present in blood
plasma for differentiating clinically significant prostate cancer from other
prostate conditions, including without limitation clinical laboratory testing
and clinical trials, but expressly excluding manufacture of IVD Test Kits.  For
reference purposes, the license granted for the Plasma Prostate Cancer Test is
identified as “License B”.


1.12.2           “Pancreatic Cancer Test” shall mean any Laboratory Developed
Test using genes, gene products, or other biomarkers present in any type of
biological sample for differentiating clinically significant pancreatic cancer
from other pancreatic conditions, including without limitation clinical
laboratory testing and clinical trials, but expressly excluding manufacture of
IVD Test Kits.  For reference purposes, the license granted for the Pancreatic
Test is identified as “License C”.


1.12.3           “Colon Cancer Test” shall mean any Laboratory Developed Test
using genes, gene products or other biomarkers for differentiating clinically
significant colon cancer from other colon conditions, including without
limitation clinical laboratory testing and clinical trials, but expressly
excluding manufacture of IVD Test Kits.  For reference purposes, the license
granted for the Colon Cancer Test is identified as “License D”.


1.12.4           “Cytogenetics Interpretation System” shall mean any
interpretive software and related technology for computer-aided karyotype
analysis for genetic screening and detection of chromosomal abnormalities.  For
reference purposes, the license granted for the Cytogenetics Interpretation
System is identified as “License E”.


1.12.5           “Flow Cytometry Interpretation System” shall mean interpretive
software and related technology for computer-aided analysis of flow cytometry
tests. For reference purposes, the license granted for the Flow Cytometry
Interpretation System is identified as “License F”.
 
 
4

--------------------------------------------------------------------------------

 
 
1.12.6           “Urine Prostate Cancer Test” shall mean any Laboratory
Developed Test using genes, gene products, or other biomarkers present in urine
samples for differentiating clinically significant prostate cancer from other
prostate conditions, including without limitation clinical laboratory testing
and clinical trials, but expressly excluding manufacture of IVD Test Kits.  For
reference purposes, the license granted for the Urine Prostate Cancer Test is
identified as “License G”.


1.12.7           “Tissue Prostate Cancer Test” shall mean any Laboratory
Developed Test using genes, gene products, or other biomarkers present in tissue
samples for differentiating clinically significant prostate cancer from other
prostate conditions, including without limitation clinical laboratory testing
and clinical trials, but expressly excluding manufacture of IVD Test Kits.  For
reference purposes, the license granted for the Tissue Prostate Cancer Test is
identified as “License H”.


1.13           “Licensed Territory” or “Territory” shall mean worldwide.
 
1.14           “Licensed Technology” shall mean, collectively, the Licensed
Patents and/or the Licensed Know-How.
 
1.15           “Licensed Use” shall mean a product, process or service, for use
in the Field, which if made, used, performed, offered for sale, sold, or
imported in the Licensed Territory, would infringe a Valid Patent Claim but for
the license granted by this Agreement.  Except in connection with the
calculation of royalties pursuant to Section 3.1 below, Licensed Use shall mean
either an individual Licensed Use or Combination Use.
 
1.16           “Net Revenue” shall mean any and all revenue recognized by
LICENSEE from Licensed Uses, net of any contractual discounts or allowances from
third party payers and less any sales, use or other taxes specifically applied
to such revenue, and less any shipping, insurance, or other costs to the extent
such costs are broken out separately on any invoices for revenue generated from
Licensed Uses.  For the avoidance of doubt, Net Revenue means that amount of
revenue booked by LICENSEE under United States Generally Accepted Accounting
Principles that specifically arises from Licensed Uses.
 
 1.17           “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
 1.18           “Royalty Term” shall mean, with respect to each Licensed Use,
the term for which a Valid Patent Claim remains in effect which would be
infringed by the manufacture, use, offer for sale, sale or import of such
Licensed Use but for the license granted by this Agreement.
 
 1.19           “SVM Technology” shall mean all technology and ownership claims
related to support vector machines and other pattern-recognition algorithms
(“SVM”), SVM-Recursive Feature Elimination (“RFE”), and Fractal Genomic
Modelling (“FGM”) included in the Licensed Technology.
 
 
5

--------------------------------------------------------------------------------

 
 
1.20           “Third Party” shall mean any Person other than LICENSOR, LICENSEE
and their respective Affiliates.
 
1.21           “Valid Patent Claim” shall mean either (a) a claim of an issued
and unexpired patent included within the Licensed Patents, which has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise or (b) a
claim of a pending patent application included within the Licensed Patents,
which claim was filed in good faith and has not been abandoned or finally
disallowed without the possibility of appeal or refiling of such application.
 
ARTICLE 2
 
GRANT OF LICENSES
 
2.1           License.  As of the Effective Date of this Agreement, LICENSOR
hereby grants to LICENSEE and its Affiliates, and LICENSEE accepts the licenses
under the Licensed Technology to exclusively use, develop, make, have made,
sell, offer to sell, modify, import and otherwise commercially exploit the
Licensed Uses and the Licensed Products in the Licensed Territory including, but
not limited to, as follows:
 
(1) an exclusive license for the use of the SVM Technology and the Licensed
Patents in the Field in the Licensed Territory relating to Licensed Uses and
Licensed Products; and
 
(2) an exclusive license to the Licensed Know-How in the Field in the Licensed
Territory, including access to and use of the Computer Software that has been
developed by or for LICENSOR or will be developed by or for the LICENSOR that
may be applicable to Licensed Uses or Licensed Products; and
 
(3) an exclusive license for the use of Licensed Products in the Licensed
Territory.
 
2.2           Sublicense Rights. LICENSEE may grant sublicenses under any of the
licenses granted herein, to import, develop, make, have made, use, modify, offer
for sale, and/or sell Licensed Products within the Field.  Any sublicense
granted by LICENSEE under this Agreement will not be inconsistent with the terms
and conditions of this Agreement.  LICENSEE agrees to notify LICENSOR in writing
ten (10) days prior to entering into any sublicensing agreements with any Third
Parties and such notice will include the name of such sublicensee and a summary
of the material terms contemplated in such sublicensing agreement.   LICENSOR
agrees that to the extent it has any concerns about the sublicensee or any of
the proposed terms of such sublicensing agreement, it will notify LICENSEE of
such concerns within seven (7) days of receipt of LICENSEE’s written
notice.   LICENSEE agrees that it take into consideration any such concerns
raised by the LICENSOR in the final sublicense agreement; provided, however,
LICENSEE shall have the sole discretion as to the final terms of such
sublicensing agreement.  In the event that LICENSOR does not respond to
LICENSEE’s written notice within seven (7) days of receipt of such notice,
LICENSEE may presume that there are no material objections to the summary terms
of the sublicense agreement and enter into such sublicense agreement without
further coordination with LICENSOR.  The Parties agree that any revenue
recognized by LICENSEE from any sublicensing agreement will be included in the
calculation of Net Revenue for the purposes of this Agreement and will be taken
into consideration for the payment of any Milestone Payments and royalties
pursuant to Sections 3.3 and 3.4 below.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3           Best Efforts. It is the intention of the Parties to commercialize
those Licensed Products described in Sections 1.12.1 – 1.12.5 (the “Initial
Licensed Products”) within the Development Term.  LICENSEE shall use their best
efforts to develop the Initial Licensed Products and have a First Commercial Use
of products related to Licenses B, C and D and enter into a sublicense agreement
for the products related to Licenses E and F within the Development Term;
provided, however, the Development Term of any of the Initial Licensed Products
may be automatically renewed for up to two (2) successive terms of one year each
(each a “Renewal Term”) by the LICENSEE upon payment of a renewal fee of $5,000
per Renewal Term per Initial Licensed Product within thirty days of the end of
the original Development Term or any Renewal Term; provided further, however,
that any Renewal Terms are included only as a precautionary measure.
 
2.4           Purchasing Rights.  In the event that LICENSOR grants a license to
a Third Party to develop and sell any IVD Test Kit in the Licensed Territory
relating to any hematopoietic or solid tumor cancers, LICENSOR shall use its
best efforts to include a provision in any such IVD Test Kit license agreement
that guarantees the LICENSEE the right to purchase such IVD Test Kit, without
restrictions on quantity, from the Third Party, at a price not to exceed such
IVD Test Kit licensee’s direct cost of goods sold plus twenty percent (20%)
irrespective of whether or not LICENSEE makes any purchase volume commitments;
provided, however, in no event shall LICENSEE’s price for any IVD Test Kit be
higher than any other third party purchaser of any such IVD Test Kits without
regard to purchase volume commitments.  Notwithstanding the foregoing, LICENSEE
agrees that it will enter into a supplemental agreement with the IVD Test Kit
licensee covering the terms of supply for any such IVD Test Kit purchases and
agrees that any purchases of such IVD Test Kits will be for its own use and
LICENSEE shall not be permitted to sell any such IVD Test Kits to other
disinterested Third Parties.
 
2.5           Loss of Exclusivity. In the event that LICENSEE has not generated
Five Million Dollars ($5,000,000) of aggregate Net Revenue within five (5) years
of the Effective Date of this Agreement, LICENSOR in its sole discretion may
upon ninety (90) days written notice to Licensee, revoke LICENSEE’s exclusivity
under one or more of Licenses B, C, D, E, and F, as identified in Section 1.12
and make LICENSEE’s rights non-exclusive with respect to the specified
license(s).  Notwithstanding the foregoing, LICENSOR agrees that to the extent
LICENSEE has commercially launched any Licensed Products prior to the time that
LICENSOR attempts to revoke LICENSEE’s exclusivity under a specified license,
LICENSEE shall retain exclusive rights to such Licensed Products that have
already had a First Commercial Use for the remainder of the Commercial Term (as
defined in Section 4.2 below) for such Licensed Product.
 
 
7

--------------------------------------------------------------------------------

 
 
2.6           Provision of Licensed Technology. Within thirty (30) days of the
Effective Date of this Agreement, LICENSOR shall provide full copies of all
Licensed Technology, including complete copies of all Computer Software,
documentation and materials relating to the Licensed Patents and any Licensed
Know-How, to LICENSEE.
 
ARTICLE 3
 
LICENSE FEES AND ROYALTY PAYMENTS
 
3.1   Upfront License Fees and Development Renewal Fees.  In partial
consideration of the licenses granted herein, LICENSEE shall pay to LICENSOR as
summarized below:
 

 
License
 
Upfront
Licensing Fee
 
Development Term
Renewal  Fee
 
A. SVM Technology
 
$500,000
 
N/A
 
B. Plasma Prostate Cancer Test
 
$1,000,000 *
 
$5,000 per Renewal Term
 
C. Pancreatic Cancer Test
 
$250,000
 
$5,000 per Renewal Term
 
D. Colon Cancer Test
 
$250,000
 
$5,000 per Renewal Term
 
E. Cytogenetics Interpretation System
 
$500,000
 
$5,000 per Renewal Term
 
F. Flow Cytometry Interpretation System
 
$500,000
 
$5,000 per Renewal Term
 
All Other Licensed Products or Licensed Uses
 
$0
 
N/A



* To the extent the portion of the consideration payable in shares of common
stock of LICENSEE pursuant to Section 3.2.2 below is less than or greater than
$2.0 million of aggregate value as of the Effective Date of this Agreement, then
the amount of the upfront License Fee allocable to the Plasma Prostate Cancer
Test shall be adjusted by the amount of such difference.
 
3.2           Payment Terms.  In partial consideration of the licenses granted
herein, LICENSEE shall pay to LICENSOR the Upfront License Fee indicated for
Licenses A-F indicated in Section 3.1 above according to the following payment
terms:
 
3.2.1           Cash.  Upon execution of this Agreement, One Million Dollars
($1,000,000).
 
3.2.2           Shares.  Upon execution of this Agreement, One Million Three
Hundred and Sixty Thousand shares (1,360,000) of LICENSEE’S common stock, par
value of $0.0001 per share.   LICENSOR shall have piggyback registration rights
for the stock received pursuant to this section for a period of two (2) years
from the Effective Date of this Agreement.  Commencing twelve months (12) after
the Effective Date of this Agreement, LICENSOR shall be entitled to demand
registration rights if the provisions of Rule 144 are not available to LICENSOR
for the immediate resale of any stock received from LICENSEE.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3           Milestone Payments. In partial consideration for the licenses
granted herein, LICENSEE shall pay to LICENSOR the below milestone payments (the
“Milestone Payments”) within ninety (90) days of the first date upon which
LICENSEE has derived cumulative Net Revenue from all Licensed Uses covered by
this Agreement (“Cumulative Revenue”) in the amounts indicated below at each
such Cumulative Revenue threshold.  Any such payments may be made in cash or
LICENSEE common stock, in LICENSEE’s sole discretion, provided that any common
stock issued by LICENSSE is freely tradable or will be within six (6) months
pursuant to Rule 144.  The share price used to determine any shares issuable by
LICENSEE will be the average closing price per share for the twenty (20) trading
days prior to the time when such payment is made.
 

  Cumulative Revenue Milestone Payment       $2,000,000    $500,000      
$4,000,000   $500,000       $6,000,000    $500,000       $8,000,000   $500,000  
    $10,000,000   $500,000       $12,000,000    $500,000       $14,000,000  
$500,000       $16,000,000   $500,000       $18,000,000   $500,000      
$20,000,000     $500,000  

 
3.4           Royalty Payments. In partial consideration for the licenses
granted herein, LICENSEE shall pay to LICENSOR the following royalties after
LICENSEE and its Affiliates have cumulatively generated Twenty Million Dollars
($20,000,000) of Net Revenue (the “Royalty Threshold”) and all Milestone
Payments have been paid accordingly.  All royalties shall be due and payable on
a quarterly basis and shall be submitted by LICENSEE along with the report as
specified below within ninety (90) days of the end of the quarter which gave
rise to any such royalty becoming due and payable.  The period in which
royalties shall be due for each Licensed Use shall be from the later of (a) the
date on which the Royalty Threshold has been reached, or (b) the date of First
Commercial Use of any such Licensed Use and shall extend until the end of the
Royalty Term covering such Licensed Use.
 
3.4.1           Royalties for all Licensed Uses except for Licenses E and
F.    After the Royalty Threshold has been met, LICENSEE shall pay running
royalties of six and one-half percent (6.5%) of Net Revenue generated by
LICENSEE and its Affiliates per quarter for all Licensed Uses except for
Licenses E and F relating to the Cytogenetics Interpretation System and the Flow
Cytometry Interpretation System.  Notwithstanding the foregoing, any royalties
due pursuant to this Section 3.4.1 for Licensed Uses of a non-exclusive Licensed
Product for which LICENSOR has exercised its option to convert the license to a
non-exclusive license pursuant to Section 2.5 shall be reduced to three percent
(3.0%) of Net Revenue from the non-exclusive Licensed Products. Royalties for
Licensed Uses of all other Licensed Products not affected by a conversion to a
non-exclusive license shall remain at the original six and one-half percent
(6.5%).
 
 
9

--------------------------------------------------------------------------------

 
 
3.4.2           Royalties for Licenses E and F.  After the Royalty Threshold has
been met and LICENSEE has recouped all of its costs directly related to the
commercialization of the Cytogenetics Interpretation System (License E) and the
Flow Cytometry System (License F), LICENSEE shall pay a royalty of fifty percent
(50%) of the Net Revenue it derives from any sublicensing arrangements it has in
place for such Licenses E and F.  For the purposes of this Agreement, LICENSEE’s
costs directly relating to commercializing Licenses E and F shall not be offset
against any Net Revenue from such licenses while Milestone Payments are due and
payable pursuant to Section 3.1, but rather will be offset against Net Revenue
derived from Licenses E and F after all Milestone Payments have been made.
 
3.5           Payment Method. Unless otherwise provided in this Agreement, all
payments by LICENSEE to LICENSOR under this Agreement shall be paid in United
States dollars, and all such payments shall be made by check or wire transfer in
immediately available funds to such address and/or account as LICENSOR shall
designate before such payment is due.
 
3.6           Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where a
Licensed Use is sold, payment shall be made through such lawful means or methods
as LICENSOR and LICENSEE shall reasonably determine.
 
3.7           Reports, Exchange Rates.  During the term of this Agreement
following the First Commercial Use of a Licensed Use, LICENSEE shall furnish to
LICENSOR a quarterly written report showing in reasonably specific detail, (a)
the gross sales of each Licensed Use sold by LICENSEE and its Affiliates during
the reporting period and the calculation of Net Revenue from such gross sales;
(b) the royalties payable in United States dollars, if any, which shall have
accrued hereunder based upon Net Revenue of each Licensed Use; (c) the
withholding taxes, if any, required by law to be deducted in respect of such
sales; (d) the date of the First Commercial Use of each Licensed Use in each
country during the reporting period; and (e) the exchange rates used in
determining the amount of United States dollars. With respect to sales of
Licensed Uses invoiced in United States dollars, the gross sales, Net Revenues,
and royalties payable shall be expressed in United States dollars. With respect
to sales of Licensed Uses invoiced in a currency other than United States
dollars, the gross sales, Net Revenue and royalties payable shall be expressed
in the domestic currency of the Person making the sale together with the United
States dollar equivalent of the royalty payable, calculated using the average
closing buying rate for such currency quoted in the continental terms method of
quoting exchange rates (local currency per US$1) by the Wall Street Journal on
the last business day of each month in the calendar quarter prior to the date of
payment. Reports shall be due not later than the ninetieth (90th) day following
the close of each reporting period. LICENSEE shall keep and require its
Affiliates to keep complete and accurate records in sufficient detail to
properly reflect all gross sales and Net Revenue and to enable the royalties
payable hereunder to be determined.  For the purposes of this Section 3.7, gross
sales of any Laboratory Developed Tests shall be calculated as the amount of
revenue expected to be collected on such gross sales after all contractual
discounts and allowances from third party payers, and not the gross amounts
billed to such third party payers.
 
 
10

--------------------------------------------------------------------------------

 
 
3.8           Audits.
 
3.8.1           Upon the written request of LICENSOR and not more than once in
each calendar year, LICENSEE shall permit an independent certified public
accounting firm, provided such accounting firm signs a confidentiality agreement
reasonably acceptable to LICENSEE, selected by LICENSOR and reasonably
acceptable to LICENSEE, at LICENSOR’s expense, to have access during normal
business hours to such of the records of LICENSEE as may be reasonably necessary
to verify the accuracy of the royalty reports hereunder for any year ending not
more than twenty-four (24) months prior to the date of such request.  The
accounting firm shall disclose to LICENSOR only whether the records are correct
or not and the details concerning any specific discrepancies.  No other
information shall be shared.
 
3.8.2           If such accounting firm concludes that additional royalties were
owed during such period, LICENSEE shall pay the additional royalties within
ninety (90) days of the date LICENSOR delivers to LICENSEE such accounting
firm’s written report documenting the royalty underpayment; provided, however,
if LICENSEE disputes any of the accounting firm’s findings in good faith,
LICENSEE and LICENSOR shall work in good faith to determine the appropriate
additional royalties due. The fees charged by such accounting firm shall be paid
by LICENSOR; provided, however. if the audit discloses that the royalties
payable by LICENSEE for the audited period are more than one hundred ten percent
(110%) of the royalties actually paid for such period, and the difference
between royalties payable and royalties paid is greater than Fifty Thousand
Dollars ($50,000), then LICENSEE shall pay the reasonable fees and expenses
charged by such accounting firm.
 
3.9           Confidential Financial Information.  LICENSOR shall treat all
financial information subject to review under this Article 3 as Confidential
Information pursuant to Article 7 below, and shall cause its accounting firm to
retain all such financial information in confidence.
 
ARTICLE 4
 
TERM OF LICENSE AND COMMERCIAL TERM FOR LICENSED USES
 
4.1          Term.  This Agreement shall commence on the Effective Date and,
except as otherwise provided herein, shall remain in effect from the Effective
Date to the expiration of the last of the Licensed Patents licensed hereunder,
unless earlier terminated pursuant to Article 8 hereof ( the “Term”).


4.2           Commercial Term for each Licensed Use.  After the First Commercial
Use of any Licensed Product hereunder, the term of the license with respect to
such Licensed Product shall extend until one (1) year after the expiration of
the patent life of each of the Licensed Patents covering such Licensed Product,
unless sooner terminated as provided herein (such term for each Licensed
Product, the “Commercial Term” for such Licensed Product).
 
ARTICLE 5
 
WARRANTIES AND NEW LICENSES
 
LICENSOR hereby represents and warrants to LICENSEE as follows:
 
 
11

--------------------------------------------------------------------------------

 
 
5.1           Corporate Existence and Power.  LICENSOR (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia; (b) has the requisite power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted;
and (c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have a material adverse effect on the
properties, business, financial or other condition of it and would not
materially adversely affect its ability to perform its obligations under this
Agreement.
 
5.2           Authorization and Enforcement of Obligations.  LICENSOR (a) has
the requisite power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder; and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of LICENSOR, and
constitutes a legal, valid, binding obligation, enforceable against LICENSOR in
accordance with its terms, except to the extent that such enforcement may be
limited by bankruptcy, insolvency, moratorium or other laws affecting creditors’
rights.
 
5.3           Prosecution of Patents.   LICENSOR has taken and shall use it best
efforts to undertake all actions necessary for prosecution and maintenance of
the Licensed Patents, including prosecution of all patent applications, payment
of maintenance, annuity, and renewal fees as required by the respective
national, international or regional patent offices that issued the patents, and
payment of all attorney fees and costs for prosecution, maintenance, and grant
of any pending patent applications.  LICENSEE may suggest specific countries in
which it believes patent protection may be of value in view of its marketing
strategy for the Licensed Products, however, selection of countries and/or
regions for future international and national stage patent filings of Licensed
Patents shall be within the sole discretion of LICENSOR. However, if LICENSEE
wishes to pursue patent protection in a country or region in which LICENSOR has
elected not to file, LICENSEE may request that LICENSOR pursue such patent
protection at LICENSEE’s expense, which shall include all prosecution costs and
maintenance fees. LICENSOR shall further have sole discretion in determining
whether a particular patent or patent application has ceased to be of sufficient
business value to warrant incurring additional prosecution and maintenance fees
and costs, but shall notify LICENSEE of LICENSOR’s intention to allow the
particular patent or patent application to lapse at least thirty days (30) prior
to irretrievable abandonment so that LICENSEE may request that the patent or
patent application be kept in force at LICENSEE’s expense. Any costs associated
with patent prosecution and/or maintenance requested by LICENSEE after LICENSOR
has given notice of its intent to forego patent rights or allow the patent or
patent application to lapse will be borne by the LICENSEE.  Notwithstanding
anything in this Agreement to the contrary, as to any Licensed Patent which
LICENSOR elects not to pursue, file, continue prosecuting or maintain in the
United States, but which LICENSEE chooses have LICENSOR pursue, file, continue
prosecuting or maintain and for which LICENSEE pays the preparation and/or
prosecution costs and/or maintenance fees, LICENSEE shall have the authority to
control the preparation and/or prosecution and/or maintenance thereof, and
LICENSOR shall assign all rights, title and interest in and to any such Licensed
Patents to LICENSEE, provided however, to the extent that any prosecution is
controlled by LICENSEE, any arguments or positions taken during such prosecution
may not impair the scope or construction of any Licensed Patent to which
LICENSOR has retained the rights.
 
 
12

--------------------------------------------------------------------------------

 
 
5.4           Title; Recordation; Validity. LICENSOR owns all rights, title and
interests in and to the Licensed Technology free and clear of any liens,
encumbrances or third party rights, and LICENSOR has obtained and recorded or
has undertaken efforts to record, duly executed assignments of the Licensed
Technology as necessary to perfect all rights, title and interests therein, in
accordance with governing law and regulations in each respective
jurisdiction.  LICENSOR is aware of no basis for a claim of invalidity or
unenforceability of any of the Licensed Technology.
 
5.5           Noncontravention; Existing Licenses. There are no existing
agreements, commitments, proposals, offers, or rights with, to, or in any person
to acquire any of the rights under the Licensed Technology that would prevent,
alter, or hinder the performance of LICENSOR's obligations hereunder.  Licenses
previously granted to the Third Parties listed in Exhibit C will not interfere
with LICENSOR’s obligations or LICENSEE’s rights hereunder within the Field.
There are no other licensees of the Licensed Technology, except for the parties
and licenses specified in and described in Exhibit C.
 
                5.6           Exclusions.  LICENSOR expressly excludes any
further representations, conditions and warranties that, except as otherwise
provided in Section 10.4 below, any development, manufacture, use, importation,
sale, lease, or other disposal of any Licensed Product will not infringe any
patent, trademark, copyright, trade secret or other intellectual property right
not owned by or licensed to LICENSOR.


5.7           New Licensees.  LICENSOR agrees that it will notify LICENSEE
promptly in writing in the event that it enters into any additional licenses for
the Licensed Technology; provided, however, that such additional licenses will
not contravene the terms of or LICENSEE’s rights under this Agreement under any
circumstances without the express written consent of the LICENSEE prior to the
time any such additional license is granted.
 
5.8           Patent Expiration Dates.  The Licensed Patents which have been
granted as of the Effective Date shall each expire on the respective dates
indicated in Exhibit A unless, with respect to those patent applications marked
with "+PTA" in Exhibit A, the date indicated is extended by patent term
adjustment or extension, in which case LICENSOR shall immediately notify
LICENSEE of the corrected expiration date in writing.
 
ARTICLE 6
 
PATENTS
 
6.1           Patent Prosecution and Maintenance.  LICENSOR shall be responsible
for and shall have the right to control the preparation, filing, prosecution and
maintenance of the Licensed Patents and shall be responsible for paying all
costs thereof. To the extent that LICENSOR holds exclusive rights encompassing
the Field, but does not exclusively own any portion of the Licensed Patents,
LICENSOR shall make all reasonable efforts to ensure that the Licensed Patents
are maintained. LICENSOR shall provide LICENSEE with a copy of each patent
application subject to this Section 9.1. In the event that LICENSOR is unable or
unwilling to maintain any one or more of the Licensed Patents, it will promptly
notify LICENSEE of any payment that is due with a description of how it relates
to the Licensed Patents hereunder.  LICENSEE, in its sole discretion, may pay
the fees and costs for maintaining the indicated patents or patent applications
within Licensed Patents and deduct such payment from any amounts owed by
LICENSEE to LICENSOR under this Agreement.  LICENSOR shall notify LICENSEE
before any Licensed Patents terminate with sufficient time to permit LICENSEE to
take action to maintain the patent, if it so chooses.
 
 
13

--------------------------------------------------------------------------------

 
 
6.2           Enforcement of Patent Rights. LICENSOR shall enforce the Licensed
Technology and prosecute any infringers, at its sole expense, when it is in the
best interests of LICENSOR and LICENSEE to do so.  LICENSEE shall cooperate with
LICENSOR in the planning and execution of any action to enforce the Licensed
Patents.  LICENSOR shall not settle the suit in a manner that diminishes or
affects the rights or interests of LICENSEE without the express written consent
of LICENSEE. If LICENSOR declines to litigate any infringement of the Licensed
Technology, LICENSOR shall give LICENSEE the right, to the extent permissible by
law, but not the obligation, to bring actions to enforce the Licensed Technology
or otherwise abate the infringement thereof and to control any litigation or
other enforcement action.  LICENSOR shall cooperate with LICENSEE in the
planning and execution of any action to enforce the Licensed Patents.  LICENSEE
shall not settle the suit in a manner that diminishes or affects the rights or
interests of LICENSOR without the express written consent of LICENSOR.  The
costs of any such action by LICENSEE shall be borne by LICENSEE, and LICENSEE
shall be entitled to keep any recovery, settlement or other costs or recoveries.
 
6.3           Improvements.
 
6.3.1           LICENSEE shall disclose to LICENSOR any and all improvements
made by or on behalf of LICENSEE directly related to the Licensed Technology
that are conceived or reduced to practice by or on behalf of LICENSEE as a
result of activities engaged in pursuant to the terms of this Agreement
(“Licensee Improvements”).
 
6.3.2           LICENSOR shall disclose to LICENSEE any and all improvements
made by or on behalf of LICENSOR (“Licensor Improvements”) related to the
Licensed Technology that are conceived or reduced to practice by or on behalf of
LICENSOR during the Term of this Agreement. LICENSEE acknowledges, however, that
LICENSOR has granted other licenses to third party(ies) for use of the Licensed
Technology to the parties described in Exhibit C and, further that certain
Licensor Improvements to the Licensed Technology, although they may be of
benefit to LICENSEE, may arise in conjunction with such third party licenses. In
such cases, disclosure of such Licensor Improvements may be restricted or
prohibited, or disclosure to LICENSEE may be delayed due to LICENSOR's
obligations under the third party license. In such cases, to the extent
permitted, LICENSOR will disclose the Licensor Improvement as soon as
practicable.
 
6.3.3           LICENSEE shall not publish or disclose Licensor Improvements to
third parties or to the public through any communication including, but not
limited to, academic publication or other exchanges of information except as
provided in Article 7 and shall not so publish or disclose without first
providing the LICENSOR with the opportunity to review the communication and to
make arrangements for protecting such Licensor Improvements by patent or other
appropriate means prior to disclosure. Similarly, LICENSOR shall not publish or
disclose Licensee Improvements to third parties or to the public through any
communication including, but not limited to, academic publication or other
exchanges of information except as provided in Article 7 and shall not so
publish or disclose without first providing the LICENSEE with the opportunity to
review the communication and to make arrangements for protecting such Licensee
Improvements by patent or other appropriate means prior to disclosure.
 
 
14

--------------------------------------------------------------------------------

 
 
6.3.4           All Licensor Improvements shall be owned by LICENSOR. LICENSEE
agrees to provide any assistance and take such acts as are reasonably requested
by LICENSOR, at LICENSOR’s expense, to enable LICENSOR to obtain a letters
patent for or respecting any Licensor Improvement, to protect such patent right,
to conduct further research and to publish.  For purposes of this Agreement,
Licensor Improvements shall include all Licensed Know-How, information, patents
and/or patent applications, including provisional applications and any patents
or patent applications claiming priority thereto, which are filed by LICENSOR
subsequent to the Effective Date of this Agreement covering any of the Initial
Licensed Products in which the Licensed Technology is or was used, and any
methods, algorithms and software related thereto.
 
6.3.5           Subject to 6.3.4 above, all Licensee Improvements, and all
improvements to the Licensed Technology which are jointly made by LICENSOR and
LICENSEE (which shall also be included within “Licensee Improvements”), shall be
owned by LICENSEE; provided that, LICENSEE shall not own any Licensed
Technology. LICENSOR shall provide any assistance and take such acts as are
reasonably requested by LICENSEE, at LICENSEE’s expense, to enable LICENSEE to
obtain a letters patent for or respecting any Licensee Improvement, to protect
such patent right, to conduct further research and to publish.
 
6.3.6           All Licensor Improvements shall automatically become subject to
the license granted in Section 2.1 above and any patent rights therein shall be
deemed to be Licensed Patents for the purposes of this Agreement, subject to the
same rights and obligations applicable to Licensed Technology under the
Agreement.
 
6.3.7           All jointly made Licensee Improvements shall become subject to a
grant-back from LICENSEE to LICENSOR of a non-exclusive, sublicensable,
worldwide license to make, have made, use, perform, sell or offer for sale any
such jointly made Licensee Improvements outside of the Field, subject to a
commercially reasonable royalty and all other customary license provisions to be
negotiated in good faith by the parties.  Notwithstanding the foregoing, and
except as provided for in Section 6.3.4, LICENSOR understands and acknowledges
that any work performed pursuant to the Employment Agreement and the Consulting
Agreements described in the preamble to this Agreement in the Field shall be
“work made for hire” and will be owned solely by and assigned to the
LICENSEE.  LICENSEE understands and acknowledges that LICENSOR’s development
obligations under preexisting licenses identified in Exhibit C may preempt
certain claims of ownership by LICENSEE pursuant to this Section 6.3.7.
 
6.4           Limited Power of Attorney. LICENSOR grants to LICENSEE a
conditional, limited power of attorney for purposes of maintaining the Licensed
Patents as provided in Section 6.1 above or enforcing any patent rights of the
Licensed Patents as provided in Section 6.2 above, but only to the extent
permitted by law.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 7


CONFIDENTIALITY
 
7.1           Confidential Information.  Except as otherwise provided in
Section 7.2 below, during the term of this Agreement, and for a period of ten
(10) years following the expiration or earlier termination hereof, each Party
shall maintain in confidence all information of the other Parties disclosed
after the Effective Date by the other Party and identified as, or acknowledged
to be, confidential (the “Confidential Information”), and shall not use,
disclose or grant the use of the Confidential Information to any Third
Party  except on a need-to-know basis to those of its own, and its Affiliates’,
and assignees’, directors, officers, affiliates, employees, agents, consultants,
clinical investigators and contractors, to the extent such disclosure is
reasonably necessary in connection with such Party’s activities as expressly
authorized by this Agreement.  To the extent that disclosure is authorized by
this Agreement, prior to disclosure, each Party hereto shall obtain written
agreement of any such Third Party Person to hold in confidence and not make use
of the Confidential Information for any purpose other than those permitted by
this Agreement.  Each Party shall notify the other Parties promptly upon
discovery of any unauthorized use or disclosure of the other Party’s
Confidential Information
 
7.2           Permitted Disclosures.  The confidentiality obligations contained
in Section 7.1 of this Agreement shall not apply to the extent that (a) any
receiving Party (the “Recipient”) is required (i) to disclose information by
law, order or regulation of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a Product, provided in either
case that the Recipient shall provide written notice thereof to the other
Parties and sufficient opportunity to object to any such disclosure or to
request confidential treatment thereof; or (b) the Recipient can demonstrate
that (i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions or inaction of the Recipient in violation hereof;
(ii) the disclosed information was rightfully known by the Recipient (as shown
by its written records) prior to the date of disclosure to the Recipient by any
other Party hereunder; or (iii) the disclosed information was disclosed to the
Recipient on an unrestricted basis from a source unrelated to any Party to this
Agreement and not under a duty of confidentiality to any other Party, or (iv)
the disclosed information was independently developed by Recipient without use
of any Confidential Information of the disclosing Party.
 
7.2.1           Each Party acknowledges that the other Party has certain
time-critical reporting obligations by virtue of its status as a public
corporation and agrees to cooperate in preparation of a joint press release
regarding the execution and general terms of this Agreement to be issued
concurrently with a Form 8-K report that must be filed with the SEC by each
Party within four (4) business days of the Effective Date.  The Parties further
agree that once they have mutually agreed upon descriptive language that
describes the material terms of this Agreement, either Party may continue to use
such descriptive language in its future SEC filings or other investor
communications so long as such future communications are not materially
different than what was previously agreed upon.
 
 
16

--------------------------------------------------------------------------------

 
 
7.3           Equitable Relief.  Each Party hereby acknowledges that, in the
event of any breach or threatened breach of this Article 7 by the Recipient, the
disclosing Party may suffer irreparable injury for which damages at law may not
be an adequate remedy.  Accordingly, without prejudice to any other rights and
remedies otherwise available to the disclosing Party, the disclosing Party shall
be entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Article 7 by the
Recipient, its Affiliates, or any of its or their employees, directors,
officers, members, agents, or representatives.
 
7.4           Non-Use of Names; Confidentiality of Agreement.  No Party hereto
shall make any public announcement, issue any press release or publish any study
(collectively, all such communications, “Publication”) concerning the
transactions contemplated herein, or make any Publication which includes the
name of any other Party or any of its Affiliates, or otherwise use the name or
names of any other Party or any of their employees or any adaptation,
abbreviation or derivative of any of them, whether oral or written, related to
the terms, conditions or subject matter of this Agreement, without the prior
written permission of such other Party, except as may be required by (i) law or
(ii) judicial order (and then only following consultation with any other Party)
or as may be agreed to pursuant to Section 7.2.1 hereof.


7.5           Compliance with Laws; Reporting Obligation with Respect to
Protected Health Information.  Each Party shall comply with all Applicable
Laws.  “Applicable Laws” are the international, federal, state, and local laws,
rules and regulations that relate to the conduct of the Parties’ business and
the performance by the Parties of their respective rights and obligations under
this Agreement.  If a Party or its permitted representatives gain access to
protected health information (“PHI”), as that term is defined under The Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), that is not
required for performance of this Agreement, each Party shall immediately report
to the other Parties any incidents of access to PHI or any incidents of use,
reproduction or disclosure of PHI of which it or its Permitted Representatives
become(s) aware.  Each Party shall enter into a Business Associates Agreement
covering any PHI upon the reasonable request of the other Party.


ARTICLE 8
 
TERMINATION


8.1           Normal Termination. Except as otherwise provided herein, unless
terminated earlier as hereinafter provided, and subject to the provisions of
Section 8.3 of this Article, this Agreement shall terminate on upon the
expiration of the last of the Licensed Patents licensed hereunder.


8.2           Surviving Obligations.  The termination of this Agreement shall
not relieve LICENSEE of any obligation hereunder to keep records nor shall such
termination relieve LICENSEE of


 
(1)
any liability hereunder for damages resulting from the unauthorized disclosure
or use of any Confidential Information by a party, or other party or person
affiliated therewith; or



(2)           LICENSEE’s obligations to
 
 
17

--------------------------------------------------------------------------------

 
 
(a)           make payment of any sum due to LICENSOR pursuant to Article3, and


(b)           furnish written reports as provided in Article 3.


 
The termination of this Agreement shall not terminate LICENSOR’s rights under
Article 3.



8.3           Termination by LICENSOR.  Effective immediately upon LICENSOR
giving to LICENSEE written notice of termination, LICENSOR shall have the right
to terminate this Agreement, or the licenses granted hereunder, without
prejudice to any other rights it may have, whether under the provisions of this
Agreement, in law, in equity or otherwise, if LICENSEE fails to cure a material
default within sixty (60) calendar days from receipt of written notice to
LICENSEE by LICENSOR.  Notwithstanding the foregoing, if the subject matter of
the material default described in such written notice from LICENSOR is the
subject of a mediation or arbitration as described in Article 12 at the end of
such sixty (60) day notice period, then LICENSOR agrees that it will not
terminate this Agreement for such material default until such time as the
mediation or arbitration has been concluded and only if an agreement to resolve
such material default has not been reached as a result of such mediation or
arbitration.


 
ARTICLE 9

 
 
ASSIGNABILITY



9.1           This Agreement and the rights or licenses herein granted to
LICENSEE, shall be freely assignable or otherwise transferable, in whole or in
part, by the LICENSEE, in the LICENSEE’s sole discretion, upon written notice to
the LICENSOR.


9.2           LICENSOR may assign this Agreement in the event of the sale of
that portion of its business to which this Agreement pertains or as may be
required in connection with a Change of Control upon written notice to LICENSEE.


 
ARTICLE 10

 
 
APPLICABLE LAW, LIMITATION OF DAMAGES AND LIABILITY, AND INDEMNITY



10.1           Applicable Law.  This Agreement is acknowledged to have been made
in and shall be construed in accordance with the laws of the State of Florida
without regard to the principles thereof relating to the conflict of laws,
provided that all questions concerning the construction or effect of patent
applications and patents shall be decided in accordance with the laws of the
country in which the particular patent application or patent concerned has been
filed or granted, as the case may be.
 
 
18

--------------------------------------------------------------------------------

 
 
10.2           Limitation of Damages and Liability.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXTRAORDINARY, OR
CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA OR
USE,  INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN
CONTRACT OR TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. EXCEPT FOR ITS INDEMNIFICATION OBLIGATIONS UNDER SECTION 10.4
BELOW, LICENSOR’S LIABILITY FOR DAMAGES HEREUNDER SHALL IN NO EVENT EXCEED THE
AMOUNT OF FEES PAID BY LICENSEE UNDER THIS AGREEMENT.


10.3           Indemnification by LICENSEE.   LICENSEE shall indemnify and hold
LICENSOR harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys' fees and costs) incurred by LICENSOR as a result of any
successful Third Party claim, demand, action or other proceeding arising
directly out of the use or sale of any Licensed Use by LICENSEE or its
Affiliates, or their respective distributors, customers or end-users.  If
LICENSEE proposes to seek indemnification from the LICENSOR under the provisions
of this Section 10.3, it shall notify the LICENSOR in writing within thirty (30)
days of receipt of notice of any such claim or suit.  LICENSOR shall have the
right but not the obligation to participate in the defense of such claim, and
the parties shall mutually agree upon counsel and monetary settlement terms with
respect to any such claim.  Each Party agrees to promptly make arrangements to
pay for any legal fees pursuant to the foregoing indemnification provisions
during the pendency of any Third Party claim, demand, action or other proceeding
giving rise to the claim for indemnification.


10.4           Indemnification by LICENSOR.  LICENSOR shall indemnify and hold
LICENSEE harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by LICENSEE as a result of any
Third Party claim, demand, action or other proceeding related to breach by
LICENSOR of the warranties set forth in Article 5, or any legal action filed in
any court based upon the allegation that LICENSEE’s use of the Licensed
Technology infringes upon such Third Party’s intellectual property
rights.  Indemnification by LICENSOR shall not include any allegation of
infringement by a Licensed Product used or sold by LICENSEE or its Affiliates to
the extent that the element or feature of the Licensed Product that is alleged
to be in breach of warranty or infringing is unrelated to the Licensed
Technology.  If LICENSEE proposes to seek indemnification from the LICENSOR
under the provisions of this Section 10.4, it shall notify the LICENSOR in
writing within thirty (30) days of receipt of notice of any such claim or
suit.  LICENSOR shall have the right but not the obligation to participate in
the defense of such claim, and the parties shall mutually agree upon counsel and
monetary settlement terms with respect to any such claim.  LICENSOR agrees to
promptly make arrangements to pay for any legal fees pursuant to the foregoing
indemnification provisions during the pendency of any Third Party claim, demand,
action or other proceeding, giving rise to the claim for indemnification.


 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
FORCE MAJEURE
 
11.1           Neither Party shall be responsible to the other for delay or
failure in performance of any of the obligations imposed by this Agreement,
provided such delay or failure shall be occasioned by a cause beyond the control
of and without the fault or negligence of such Party,  including fire, flood,
explosion, lightning, windstorm, earthquake, subsidence of soil, failure of
machinery or equipment or supply of materials, discontinuity in the supply of
power, court order or governmental interference, civil commotion, riot, war,
terrorism or terrorist threats, strikes, labor disturbances, transportation
difficulties or labor shortage.  Notwithstanding the aforesaid, if either Party
fails to a substantial extent for at least three (3) months to fulfill any of
its obligations under this Agreement, the other Party may terminate the
Agreement.
 
ARTICLE 12
 
DISPUTE RESOLUTION




12.1          Alternative Dispute Resolution.  In the event that a dispute
arises between the Parties, the following procedures shall be followed:
 
 (1)                    Negotiations. In the event that any dispute may arise,
the Parties shall first seek to resolve such disputes by negotiation among the
Parties, as follows:
 
(a)  
Notification.  When a Party believes there is a dispute relating to the
Agreement, the Party will give the other Party written notice of the dispute.

(b)  
Meeting Among Parties.  The Parties shall meet at a mutually acceptable time and
place within thirty (30) days after the date of the notice to exchange relevant
information and to attempt to resolve the dispute.

(c)  
Confidentiality.  All negotiations shall be confidential and shall be treated as
compromise and settlement negotiations under the United States Federal Rules of
Evidence.

 
(2)           Mediation.  If the dispute has not been resolved within thirty
(30) days after the date of the notice of a dispute, or if the Party receiving
such notice fails or refuses to meet within such time period, either Party may
initiate mediation of the dispute by sending the other Party a written request
that the dispute be mediated.  The Party receiving such a written request will
promptly respond to the requesting Party so that the Parties can jointly select
a neutral and impartial mediator and schedule the mediation session.  The
Parties shall use their best efforts to mediate the dispute before a neutral,
third-party mediator within thirty (30) days after the date of the written
request for mediation.  The costs of such mediation shall be borne equally
between the Parties.
 
12.2           Arbitration.  If the Parties have not succeeded in mediating a
resolution of the dispute pursuant to Section 12.1 above, the Parties agree to
resolve the dispute through binding arbitration.  The arbitration shall be
conducted by a board of three (3) arbitrators (or one arbitrator if both Parties
agree) in Jacksonville, Florida, in accordance with generally accepted
arbitration procedures, but need not be limited to administration by or the
rules of a specific organization such as the American Arbitration Association
(“AAA”) or JAMS.  The arbitrators shall be selected by the mutual agreement of
both Parties, or failing such agreement, shall be selected according to the
applicable arbitration rules and organization.  Each Party shall bear its own
expenses, but those related to the compensation and expenses of the arbitrators
and the arbitration shall be shared equally by the Parties.  Any arbitration
award shall be final and shall be enforceable in any court of competent
jurisdiction.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 13
 
MISCELLANEOUS PROVISIONS
 
13.1           The parties agree that the Licensed Technology is “intellectual
property” as defined in 11 U.S.C. §101(56) and that this Agreement is an
executory contract that is governed by 11 U.S.C. §365(n) in the event that
LICENSOR commences a case under the Bankruptcy Code.  In any such case, the
parties agree that LICENSEE will retain and may fully exercise all of its rights
and elections under the Bankruptcy Code, and that LICENSEE will have the right
to retain and enforce its rights under this Agreement.
 
13.2           LICENSOR and LICENSEE each has all necessary corporate power to
enter into and perform its obligations under this Agreement and has taken all
necessary corporate action under its respective certificates of incorporation
and by-laws to authorize the execution and consummation of this Agreement.
 
13.3           Notwithstanding any other provision of this Agreement to the
contrary, LICENSOR shall not be required to grant any additional right with
respect to the Licensed Patents or furnish information as to which LICENSOR will
incur financial or other liability to a third party, and no information shall be
required to be furnished over governmental prohibition or objection.
 
13.4           The use and disclosure of technical information acquired pursuant
to this Agreement and the exercise of the rights granted by this Agreement shall
be subject to the export, assets and financial control regulations of the United
States of America including restrictions under regulations of the United States
that may be applicable to direct or indirect re-exportation of such technical
information or of equipment, Licensed Products or services directly produced by
use of such technical information.
 
13.5           No license or right is granted by implication or otherwise with
respect to any patent application, patent, trademark or copyright of either
Party except as specifically set forth herein.  No right is granted by this
Agreement to use any registered or unregistered trademark or trade name of
either Party to the other Party, and neither Party shall use any registered or
unregistered trademark or trade name of the other Party without such Party’s
written consent.   Notwithstanding the foregoing, each Party is authorized to
name the other Party in any filings that may be required with the Securities and
Exchange Commission or any other governmental organization.  Each Party further
agrees that it shall coordinate with the other Party with respect to any press
releases it may issue with respect to this Agreement.
 
13.6           The rights and remedies provided in this Agreement are cumulative
and not exclusive of any rights or remedies provided by law or in equity.
 
 
21

--------------------------------------------------------------------------------

 
 
13.7            This Agreement embodies the entire understanding of the Parties
and shall supersede all previous communications, representations, undertakings
or agreements, between them, either verbal or written, relating to the subject
matter hereof.


13.8            Amendments.  No amendment, alteration or modification of any of
the provisions of this Agreement will be binding unless made in writing and
signed by the Parties.


13.9            Notice.  All notices, requests, and other communications to any
Party hereto shall be in writing and shall be addressed to the receiving Party’s
address set forth in the preamble to this Agreement or to any other address as a
Party may designate by notice hereunder, and shall either be (1) delivered by
hand, (2) sent by recognized overnight courier, or (3) by certified mail, return
receipt requested, postage prepaid.  All notices, requests, and other
communication hereunder shall be deemed effective: (a) if by hand, at the time
of the delivery thereof to the receiving Party at the address of such Party set
forth above, (b) if sent by overnight courier, on the next business day
following the day such notice is delivered to the courier service, or (c) if
sent by certified mail, five (5) business days following the day such mailing is
made.


13.10           Further Assurances.  Each Party agrees, upon written request of
the other Party, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements, which may be reasonably required by the
requesting Party to implement the provisions and purposes of this Agreement.


13.11           Severability. If any part of this Agreement is declared invalid
or unenforceable by any court of competent jurisdiction, such declaration shall
not affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.


13.12           Successors.  This Agreement shall be binding upon and inure to
the benefit of the successors, permitted assignees and personal representatives
of the Parties.


                13.13           Insurance.  Each Party shall name the other as
additional insured on their applicable liability insurance policies.


13.14           Counterparts.  This Agreement may be executed in two
counterparts or by facsimile or Adobe Acrobat PDF file, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.


[Signatures Appear on the Following Page]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement and have entered
the Effective Date on the first page hereof.
 

  HEALTH DISCOVERY CORPORATION         By /s/ Stephen D. Barnhill, M.D.         
Title  Chairman and CEO          Date  1/6/2012                    
NEOGENOMICS LABORATORIES, INC.
        By /s/ Douglas M. VanOort         Title  Chairman and CEO         Date
1/6/2012

 
 
23

--------------------------------------------------------------------------------

 


Exhibit A - Licensed Patents
 
Patent/Application No.
Title
Filing Date/
Issue Date
Expires
U.S. Patent No. 6,128,608
Enhancing Knowledge Discovery Using Multiple Support Vector Machines
05-01-1999/
10-03-2000
05-01-2019
U.S. Patent No. 6,157,921
Enhancing Knowledge Discovery Using Support Vector Machines in a Distributed
Network Environment
05-01-1999/
12-05-2000
05-01-2019
U.S. Patent No. 6,427,141
Enhancing Knowledge Discovery Using Multiple Support Vector Machines.
05-09-2000/
07-30-2002
05-01-2019
U.S. Patent No. 6,658,395
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
12-02-2003
05-01-2019
U.S. Patent No. 6,714,925
System for Identifying Patterns in Biological Data Using a Distributed Network.
08-07-2000/
03-30-2004
05-01-2019
U.S. Patent No. 6,760,715
Enhancing Biological Knowledge Discovery Using Multiple Support Vector Machines.
08-07-2000/
07-06-2004
05-01-2019
U.S. Patent No. 6,789,069
Method of Identifying Patterns in Biological Systems and Method of Uses.
08-07-2000/
09-07-2004
04-13-2020
U.S. Patent No. 6,882,990
Method of Identifying Biological Patterns Using Multiple Data Sets.
08-07-2000/
04-19-2005
05-01-2019
U.S. Patent No. 6,944,602
Spectral Kernels for Learning Machines
03-01-2002/
09-13-2005
02-19-2023
U.S. Patent No. 6,996,549
Computer-Aided Image Analysis
01-23-2002/
02-07-2006
04-21-2021
U.S. Patent No. 7,117,188
Methods of Identifying Patterns in Biological Systems and Uses Thereof
01-24-2002/
10-03-2006
03-09-2022
U.S. Patent No. 7,299,213
Method of Using Kernel Alignment to Extract Significant Features from a Large
Dataset
09-12-2005/
11-20-2007
03-01-2022
U.S. Patent No. 7,318,051
Methods for Feature Selection in a Learning Machine
11-18-2003/
01-08-2008
02-25-2021
U.S. Patent No. 7,353,215
Kernels and Methods for Selecting Kernels for Use in Learning Machines
11-07-2003/
04-01-2008
01-27-2023
U.S. Patent No. 7,383,237
Computer-Aided Image Analysis
02-06-2006/
06-03-2008
11-04-2019
U.S. Patent No. 7,444,308
Data Mining Platform for Bioinformatics and Other Knowledge Discovery
12-15-2003/
10-28-2008
05-28-2022
U.S. Patent No. 7,475,048
Pre-Processed Feature Ranking for a Support Vector Machine
05-07-2004/
01-06-2009
07-22-2021
U.S. Patent No. 7,542,947
Data Mining Platform for Bioinformatics and Other Knowledge Discovery
10-30-2007/
06-02-2009
05-20-2022
U.S. Patent No. 7,542,959
Feature Selection Method Using Support Vector Machine Classifier
08-21-2007/
06-02-2009
08-07-2020
U.S. Patent No.  7,617,163
Kernels and Kernel Methods for Spectral Data
10-09-2002/
11-10-2009
02-10-2023

 
 
24

--------------------------------------------------------------------------------

 
 
U.S. Patent No. 7,624,074
Methods for Feature Selection in a Learning Machine
10-30-2007/
11-24-2009
08-07-2020
U.S. Patent No. 7,676,442
Selection of Features Predictive of Biological Conditions Using Protein Mass
Spectrographic Data
10-30-2007/
03-09-2010
08-07-2020
U.S. Patent No. 7,788,193
Kernels and Methods for Selecting Kernels for Use in Learning Machines
10-30-2007/
08-31-2010
08-06-2023
U.S. Patent No. 7,797,257
System for Providing Data Analysis Services Using a Support Vector Machine for
Processing Data Received from a Remote Source
10-31-2007/
09-14-2010
07-28-2020
U.S. Patent No. 7,805,388
Method for Feature Selection in a Support Vector Machine Using Feature Ranking
10-30-2007/
09-28-2010
08-07-2020
U.S. Patent No. 7,890,445
Model Selection for Cluster Data Analysis
10-30-2007/
12-15-2011
06-08-2024
U.S. Patent No.  7,921,068
Data Mining Platform for Knowledge Discovery from Heterogeneous Data Types
and/or Heterogeneous Data Sources
10-30-2007/
04-05-2011
05-20-2022
U.S. Patent No.  7,970,718
Method for Feature Selection and for Evaluating Features Identified as
Significant for Classifying Data
09-26-2010/
06-28-2011
01-24-2022
U.S. Patent No.  8,008,012
Biomarkers Downregulated in Prostate Cancer
09-30-2008/
08-30-2011
01-13-2026
U.S. Patent  No. 8,095,483
Support Vector Machine-Recursive Feature Elimination (SVM-RFE)
12-01-2010/
01-10-2012
08-07-2020
Australian Patent No.  764897
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines.
05-03-1999/
01-08-2004
05-03-2019
Canadian Patent No. 2,330,878
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
05-03-1999/
03-01-2011
05-03-2019
Indian Patent No. 212978
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
05-03-1999/
08-31-2010
05-03-2019
South African Patent No. 00/7122
Pre-processing and Post-processing for Enhancing Knowledge Discovery Using
Support Vector Machines.
05-03-1999/
08-31-2010
05-03-2019
Australian Patent No.  780050
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
06-16-2005
05-24-2020
Canadian Patent No.  2,371,240
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
05-24-2000/
08-09-2011
05-24-2020
Chinese Patent No. ZL00808062.3
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
04-13-2005
05-24-2020
European Patent No. 1192595
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
11-30-2005
05-24-2020
Spanish Patent No. ES2254182
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
11-30-2005
05-24-2020
German Patent No. DE60024452.0-08
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
11-30-2005
05-24-2020
Indian Patent No. 223409
Enhancing Knowledge Discovery for Multiple Data Sets Using Multiple Support
Vector Machines
05-24-2000/
10-09-2008
05-24-2020

 
 
25

--------------------------------------------------------------------------------

 
 
Israeli Patent No. 146705
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
05-24-2000/
02-01-2007
05-24-2020
Norwegian Patent No. 319,838
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines.
05-24-2000/
09-15-2005
05-24-2020
South Korean Patent No.  724104
Enhancing Knowledge Discovery from Multiple Data Sets Using Multiple Support
Vector Machines
05-24-2000/
05-25-2007
05-24-2020
Australian Patent No.  779635
Method and Devices for Identifying Patterns in Biological Systems and Methods
for Uses Thereof
10-27-2000/
06-02-2005
10-27-2020
Canadian Patent No. 2,388,595
Method and Devices for Identifying Patterns in Biological Systems and Methods
for Uses Thereof
10-30-2000/
08-31-2010
10-27-2020
Australian Patent No.  2002243783
Computer Aided Image Analysis
01-23-2002/
11-11-2007
01-23-2022
European Patent No.1356421
Computer Aided Image Analysis
01-23-2002/
11-11-2007
01-23-2022
Spanish Patent No.2337556
Computer Aided Image Analysis
01-23-2002/
11-11-2007
01-23-2022
Japanese Patent No. 3947109
Computer Aided Image Analysis
01-23-2002/
11-11-2007
01-23-2022
Australian Patent No. 2002253879
Methods of Identifying Patterns in Biological Systems and Uses Thereof
01-24-2002/
07-02-2007
01-24-2022
European Patent No. 1459235
Methods of Identifying Patterns in Biological Systems and Uses Thereof
01-24-2002/
07-02-2007
01-24-2022
Japanese Patent No. 4138486
Methods of Identifying Patterns in Biological Systems and Uses Thereof
01-24-2002/
07-02-2007
01-24-2022
European Patent No. 1082646
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
05-03-1999/
08-24-2011
05-03-2019
European Publication No. 2296105
Pre-Processing and Post-Processing for Enhancing Knowledge Discovery Using
Support Vector Machines
09-30-2011/
 
05-03-2019
European Publication No. 1236173
Method of Identifying Patterns in Biological Systems and Methods for Uses
Thereof
10-27-2000/
 
10-27-2020
European Publication No. 2357582
Method of Identifying Patterns in Biological Systems and Methods for Uses
Thereof
10-01-2010/
 
10-27-2020
Japanese Application No. 2001-534088
Method of Identifying Patterns in Biological Systems and Methods for
Uses  Thereof
10-27-2000/
 
10-27-2020
U.S. Patent Publ. No. 2005/0165556
Colon Cancer-Specific Biomarkers
01-11-2005/
 
08-07-2020 + PTA
U.S. Patent Publ. No. 2010/0256988
System for Providing Data Analysis Services Using a Support Vector Machine for
Processing Data Received from a Remote Source
06-11-2010/
05-01-2019
U.S. Patent Publ. No. 2011/0106735
Recursive Feature Elimination Method Using Support Vector Machines
11-11-2010
08-07-2020 + PTA
U.S.Patent Publ. No. 2010/0318482
Kernels for Identifying Patterns in Datasets Containing Noise or Transformation
Invariances
08-25-2010/
05-07-2022 + PTA

 
 
26

--------------------------------------------------------------------------------

 
 
U.S.Patent Publ. No. 2011/0184896
Method for Visualizing Feature Ranking of a Subset of Features for Classifying
Data Using a Support Vector Machine
04-04-2011/
05-20-2022  PTA
U.S. Patent Publ. No. 2010/0205124
Support Vector Machine-Based Method for Analysis of Spectral Data
02-04-2010/
08-07-2020 + PTA
Canadian Application No. 2,435,254
Methods of Identifying Patterns in Biological Systems and Uses Thereof
01-24-2002/
01-24-2022
Canadian Application No. 2,435,290
Computer Aided Image Analysis
01-23-2002/
 
01-23-2022
U.S.Patent Publ. No. 2011/0125683
Identification of Co-Regulation Patterns by Unsupervised Cluster Analysis of
Gene Expression Data
02-02-2011/
 
05-17-2022 + PTA
U.S. Patent Publication No. 2009/0204557
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029 + PTA
Australian Application No. 2009212193
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029
Chinese Publication No. 101981446
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029
European Publication No. 2252889
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029
Indian Application No. 5526/CHENP/2010
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029
Japanese Publication No. 2011-515655
Method and System for Analysis of Flow Cytometry Data Using Support Vector
Machines
02-08-2009/
 
02-08-2029
U.S. Patent Publication No. 2008/0050836
Biomarkers for Screening, Predicting, and Monitoring Benign Prostate Hyperplasia
07-26-2007/
 
11-14-2025 + PTA
 
European Publication No. 1828917
Biomarkers for Screening, Predicting, and Monitoring Prostate Disease
06-12-2007/
 
06-12-2027
U.S. Patent Publication No. 2009/0215024
Biomarkers Upregulated in Prostate Cancer
02-04-2008/
 
11-14-2025 + PTA
U.S. Patent Publication No. 2009/0286240
Biomarkers Overexpressed in Prostate Cancer
09-30-2008/
 
11-14-2025 + PTA
U.S. Patent Publication No. 2009/0215058
Methods for Screening, Predicting and Monitoring Prostate Cancer
12-04-2008/
 
11-14-2025 + PTA
U.S. Patent Publication No. 2009/0226915
Methods for Screening, Predicting and Monitoring Prostate Cancer
01-06-2009/
 
11-14-2025 + PTA

 
 
27

--------------------------------------------------------------------------------

 
 
European  Publication No. EP2373816
Methods for Screening, Predicting and Monitoring Prostate Cancer
12-04-2009/
 
12-04-2029
U.S.Patent Publication No.  2011/0312509
Biomarkers Downregulated in Prostate Cancer
08-29-2011/
 
11-14-2025 + PTA
U.S. Patent No. 6,920,451
Method for the Manipulation, Storage, Modeling, Visualization and Quantification
of Datasets
 
01-19-2001/
07-19-2005
 
06-09-2021
U.S. Patent No. 7,366,719
Method for the Manipulation, Storage, Modeling, Visualization and Quantification
of Datasets
 
10-06-2004/
04-29-2008
 
01-19-2021
European Patent No. 1252588 (validated in UK)
Method for the Manipulation, Storage, Modeling, Visualization and Quantification
of Datasets
i. 
 
01-19-2001/
06-27-2007
 
01-19-2021

 
 
28

--------------------------------------------------------------------------------

 
 
Exhibit B – BIOMARKERS
 
CONFIDENTIAL
 


 
Num
   
Archival
Unigene ID
   
Current
Unigene ID
   
Symbol
   
Affy
probe
   
Pathway
   
Target Description
                                         
12337
   
Hs.7780
   
Hs.480311
   
DKFZp564
   
212412_at
   
Unknown
   
Consensus includes gb:AV715767 /FEA=EST /DB_XREF=gi:10797284
/DB_XREF=est:AV715767 /CLONE=DCBATH02 /UG=Hs.7780 Homo sapiens mRNA; cDNA
DKFZp564A072 (from clone DKFZp564A072)
                                         
9373
   
Hs.21293
   
Hs.492859
   
UAP1/AGX-1
   
209340_at
   
Aminosugar metabolism
   
gb:S73498.1 /DEF=Homo sapiens AgX-1 antigen mRNA; complete cds. /FEA=mRNA
/PROD=AgX-1 antigen /DB_XREF=gi:688010 /UG=Hs.21293
UDP-N-acteylglucosaminepyrophosphorylase 1 /FL=gb:AB011004.1 gb:NM_003115.1
gb:S73498.1
                                         
876
   
Hs.79037
   
Hs.476231
   
HSPD1
   
200807_s_at
   
Mitochondrial control of apoptosis
   
gb:NM_002156.1 /DEF=Homo sapiens heat shock 60kD protein 1 (chaperonin) (HSPD1);
mRNA. /FEA=mRNA /GEN=HSPD1 /PROD=heat shock 60kD protein 1 (chaperonin)
/DB_XREF=gi:4504520 /UG=Hs.79037 heat shock 60kD protein 1 (chaperonin)
/FL=gb:BC002676.1 gb:BC003030.1 gb:M34664.1 gb:M22382.1 gb:NM_002156.1
                                         
1961
         
Hs.75432
   
IMPDH2
   
201892_s_at
   
de novo guanine nucleotide biosynthesis
   
gb:NM_000884.1 /DEF=Homo sapiens IMP (inosine monophosphate) dehydrogenase 2
(IMPDH2); mRNA.  /FEA=mRNA /GEN=IMPDH2 /PROD=IMP (inosine monophosphate)
dehydrogenase 2 /DB_XREF=gi:4504688 /UG=Hs.75432 IMP (inosine monophosphate)
dehydrogenase 2 /FL=gb:J04208.1 gb:NM_000884.1
 

 
 
29

--------------------------------------------------------------------------------

 
 
Exhibit C – LICENSES
 
Licensor has granted or intends to grant to the following companies, licenses in
the indicated Territories, Term and Fields:


1.  
 Quest Diagnostics, Inc. (Madison, NJ):Non-Exclusive

Territory: United States of America, its territories and possessions.
Field: Laboratory Developed Tests (“LDT”) in Urine for Prostate Cancer.


2.  
 Quest Diagnostics, Inc. (Madison, NJ): Exclusive

Territory:  Worldwide
Field:  LDT and IVD Diagnostic, prognostic, or predictive tests related to
breast cancer, genomic test and IHC testing only.


3.  
 Clarient, Inc. (Aliso Viejo, CA):Non-Exclusive

Territory: Worldwide.
Field: Laboratory Developed Tests in biopsied prostate tissue.


4.  
 Pfizer, Inc. (New York, NY):Non-Exclusive

Territory:  Worldwide
Field: Research and development.


5.  
 Bruker Daltonics, Inc. (Billerica, MA): Exclusive

Territory:  Worldwide
Field:  Only for use in the software of their Bioinformatics products.


6.  
 Smart Personalized Medicine, LLC (Milford, DE): Exclusive

Territory:  Worldwide
Field:  LTD and IVD Diagnostic, prognostic, or predictive tests related to
breast cancer as well as radiology imaging.


7.  
 Vermillion (f/k/a Ciphergen Biosystems, Inc.) (Fremont, CA):Non-Exclusive

Territory:  Worldwide
Field: Manufacture, sale, use of SELDI-based mass spectrometers; development,
clinical testing and commercialization of tests and test kits using SELDI-based
mass spec methods.


8.  
 SVM Capital, LLC (Savannah, GA):Exclusive

Territory:  Worldwide
Field:  Research, development and implementation of investment methodologies


9.  
 Abbott Molecular, Inc. (Des Plaines, IL):  Exclusive

Territory:  Worldwide
Field:  IVD test kits and reagents for assay of prostate cancer markers for
diagnostic, prognostic or therapeutic uses.




10.  
 Retinalyze, LLC (Savannah, GA):

Territory:  Worldwide
Field: molecular diagnostic and image-based tests to assist in the detection and
treatment of eye diseases


 
30

--------------------------------------------------------------------------------

 
 
Exhibit D – EXCLUDED IP


The patents and patent applications identified below, along with the
corresponding know-how, are excluded from this Agreement:


U.S. Application No. 12/975,306 System and Method for Remote Melanoma Screening


International Application No. PCT/US10/61667 System and Method for Remote
Melanoma Screening
 
31